United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   __________

                                   No. 97-1266
                                   __________

George May,                           *
                                      *
              Plaintiff-Appellant,    *
                                      *
       v.                             *
                                      *      Appeal from the United States
Anheuser-Busch Companies, Inc.;       *      District Court for the
Anheuser-Busch Recycling Corporation; *      Eastern District of Missouri
Busch Entertainment Corp.; Anheuser- *
Busch Container Recovery Corporation, *          [UNPUBLISHED]
jointly and severally,                *
                                      *
              Defendants-Appellees,   *

                                  ___________

                         Submitted: November 5, 1997
                             Filed: November 12, 1997
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

     George May appeals the district court&s1 dismissal with prejudice of his first
amended complaint pursuant to Federal Rule of Civil Procedure 8(a) for failing to



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
identify defendants& actions giving rise to his copyright-infringement and related claims.
Having carefully reviewed the records and the parties& submissions, we conclude that
dismissal was warranted and that an extended discussion would lack precedential
value. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-